DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 5/9/22.  Claims 1, 3-4, 7-8, 15, 17-20 were amended; claim 2 was cancelled; claim 21 is newly added.  Claims 1 and 3-21 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 11 of Remarks, filed 5/9/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
4.	Applicant’s arguments, see page 11 of Remarks, filed 5/9/22, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 
5.	Applicant’s arguments, see page 11 of Remarks, filed 5/9/22, with respect to the claim interpretations under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretations under 35 U.S.C. 112(f) have been withdrawn. 
6.	Applicant’s arguments, see pages 11-12 of Remarks, filed 5/9/22, with respect to the rejections of claims 8-14 and 19 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections of claims 8-14 and 19 under 35 U.S.C. 112(a) have been withdrawn. 
7.	Applicant’s arguments, see pages 11-12 of Remarks, filed 5/9/22, with respect to the rejections of claims 1-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1-16 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 17-20 under 35 U.S.C. 112(b) are made and presented in the following office action as necessitated by amendment.
8.	Applicant’s arguments, see pages 12-13 of Remarks, filed 5/9/22, with respect to the rejections of claims 1-3, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 2011/0107798) have been fully considered and are persuasive.  The rejections of claims 1-3, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 2011/0107798), as well as the rejections of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Borlin (US 2017/0145618), have been withdrawn. 
9.	Applicant’s arguments, see pages 12-13 of Remarks, filed 5/9/22, with respect to the rejections of claims 17 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US Pub. 2012/0090362) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claim 17 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US Pub. 2012/0090362) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 17 and 20 under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub. 2012/0090362) in view of Kawaguchi (US 2011/0107798) are made and presented in the following office action as necessitated by amendment.

Drawings
10.	The drawings were received on 5/9/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17,
Line 15 recites the limitation “the water supply”.  There is insufficient antecedent basis for this limitation in the claim.  This can be corrected by an amendment instead reciting “the water valve”, in accordance with the newly presented amendments to claim 17.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2012/0090362 to Hwang et al. (hereafter “Hwang”) in view of US Pub. 2011/0107798 to Kawaguchi et al. (hereafter “Kawaguchi”)
Regarding claim 17,
	Hwang discloses a laundry treating apparatus comprising: 
a cabinet that defines an opening at a front face of the cabinet and that includes a base (600) forming a bottom face of the cabinet [see Fig. 7; ¶0028, ¶0075]; 
a tub (100, 120) located in the cabinet and defining an inlet (at 101) that is in fluid communication with the opening of the cabinet [see Fig. 1; ¶0065-¶0066, ¶0086]; 
a water supply hose (90) coupled to the cabinet (see Fig. 7) and configured to supply water into the tub [Fig. 7; ¶0102, ¶0087]; 
a water pump (60) located below the tub and configured to discharge water out of the tub [Fig. 1; ¶0087]; 
a drum (301) rotatably provided inside the tub and configured to receive laundry [Fig. 1; ¶0072]; 
a driver (at 70) coupled to the tub and configured to rotate the drum [Fig. 4; ¶0073]; 
a plurality of dampers (500, 520, 540) connected to the base to support the tub [see Fig. 2; ¶0130-¶0133]; 
a damper coupling portion including a plurality of coupling portions (lower ends of 500, 520, 540 attached to base 600) that are located on the base and that are coupled to the plurality of dampers [see Fig. 1-4; ¶0133]; and 
a control panel (650) configured to control the water pump and the driver [¶0144], 
wherein the control panel is located at the base and is spaced from the damper coupling portion [see Fig. 7; ¶0144-¶0146].  
Hwang discloses a water supply hose (90) coupled to the cabinet and configured to supply water into the tub [see Fig. 7; ¶0102, ¶0087] wherein the control panel is configured to control general operations of the laundry machine (implicitly including controlling the supply of water) [¶0144], but does not explicitly teach a water supply valve controlled by the control panel.  However, such a water supply valve controlled by a control panel as claimed is old and well known in the art; for example, Kawaguchi similarly discloses a laundry treating apparatus comprising a control panel (12) located at a base and configured to control operation of a water supply valve (17) during a washing step, for example [Fig. 1, 3-4, 7; ¶0068-¶0069].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Hwang to further include a water control valve, as taught by Kawaguchi, coupled to the water supply hose in order to predictably allow for selectively turning a supply of water on and off according to a washing program controlled by the control panel [Kawaguchi: ¶0069].
Regarding claim 20,
	Hwang in view of Kawaguchi discloses the laundry treating apparatus of claim 17, wherein Hwang discloses that the control panel (650) includes: 
a circuit board (not labelled, within 650) configured to control at least one of the driver, the water valve, or the water pump;   
a buffer member (lower end of 650 at 651a-b) located between the circuit board and a bottom face of the cabinet and configured to reduce vibration transmitted to the circuit board [see Fig. 9-11; ¶0155, ¶0160]; and 
a panel cover (outer housing of 650) configured to shield the circuit board from moisture [see Fig. 7-9; ¶0151].

15.	Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawaguchi as applied to claim 17 above, and further in view of US Pub. 2017/0145618 to Borlin et al. (hereafter “Borlin”).
Regarding claim 18,
Hwang discloses the laundry treating apparatus of claim 17, comprising: a first coupling portion coupled to a first damper (520); a second coupling portion coupled to a second damper (540); and a third coupling portion coupled to a third damper (500) [see Fig. 1-4; ¶0130-¶0133], but does not expressly teach the specific damper and damper coupling portion configuration defined by claim 18 having a first damper coupled to a surface of the tub below a first flat surface of the tub provided on a first side of the tub; a second damper that is spaced apart from the first damper in a direction toward the inlet and coupled to the surface of the tub below the first flat surface; and a third damper coupled to a surface of the tub below a second flat surface of the tub provided on a second side of the tub.  However it is well known in the art to have such a damper configuration wherein first and second dampers support one side of a tub and a third damper supports an opposite side of the tub.  Borlin discloses a laundry treating apparatus comprising a tub (28) located in a cabinet (12) and having a variety of damper configurations using three or four dampers each having respective damper coupling portions at a base of the cabinet [see Fig. 4A-D]; see Figure 4A, for example, wherein: a first damper (72) is coupled to a surface of the tub at a first side (i.e. at back right of tub), a second damper (72) is spaced apart from the first damper in a direction toward the inlet and coupled to the surface of the tub at the first side (i.e. at front right of tub); and a third damper (72) is coupled to another surface of the tub at a second side opposite to the first side (i.e. at front left of tub) [see Fig. 2, 4A; ¶0024].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the damper configuration of Hwang with the damper configuration taught by Borlin, in order to predictably attenuate vibration of the tub during operation [Borlin: see Fig. 2, 4A; ¶0024].  Therefore, in said modified device of Hwang in view of Borlin, the control panel (located at a front left of the cabinet) is located closer to the third coupling portion (at front left of the base) of the third damper than to the first coupling portion and the second coupling portion.  
Borlin, however, does not teach that said first and second sides of the tub (i.e. left and right sides of tub opposite each other), under which the dampers are coupled, are flat.  However it is old and well known in the art to have such a tub configuration wherein lateral left and right sides of the tub have flat surfaces opposite to each other.  For example, Kawaguchi discloses a laundry treating apparatus comprising a tub located in a cabinet, wherein the tub (4) comprises a first flat surface on a first lateral side (i.e. left side) of the tub and a second flat surface on a second lateral side (i.e. right side) of the tub opposite to the first lateral side [see Figure 3].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the tub of Hwang to have first and second flat surfaces, as disclosed by Kawaguchi, in order to predictably house the drum therein for washing laundry.  Additionally, it would have been obvious for a person having ordinary skill in the art at time of invention to modify the tub of Hwang to have such first and second flat surfaces opposing one another since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant .In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04].  Therefore, in said modified device of Hwang in view of Kawaguchi and Borlin, the first damper coupled to a surface of the tub below a first flat surface of the tub provided on a first side of the tub; the second damper that is spaced apart from the first damper in a direction toward the inlet and coupled to the surface of the tub below the first flat surface; and the third damper coupled to a surface of the tub below a second flat surface of the tub provided on a second side of the tub.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of invention. 

Allowable Subject Matter
16.	Claims 1, 3-16, and 21 are allowed.
17.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-16, and 21,
As persuasively argued by applicant in pages 12-13 of remarks filed 5/9/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 2011/0107798).  Kawaguchi discloses that a cabinet (2) comprises a base (102) configured to receive a control panel (12) [Fig. 2, 9; ¶0130], a plurality of dampers (14) and a water pump (23) being mounted to the base [Fig. 3-4; ¶0119-¶0120], but does not teach or suggest that “the control panel is disposed closer to the driver than to the door”.  To the contrary, Kawaguchi teaches that the control panel (12) is located at a front lower portion of the cabinet (2) and is disposed closer to the door (10) than to the driver (6) [see Fig. 2; ¶0064].  Additionally, Hwang (US Pub. 2012/0090362) discloses a laundry treating apparatus wherein a cabinet comprises a base (600) configured to receive a control panel (650) [Fig. 1, 7-9; ¶0145], a plurality of dampers (500, 520, 540) and a water pump (60) being mounted to the base [Fig. 1-2; ¶0130-¶0133, ¶0087].  Hwang does not, however, teach or suggest that “the control panel is disposed closer to the driver than to the door”; to the contrary, Hwang teaches that the control panel (650) is located at a front lower portion of the cabinet and is disposed closer to the door (door glass at 200, not shown) than to the driver (70) [see Fig. 2, 7-9; ¶0145, ¶0099, ¶0073].  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, that the cabinet comprises a base configured to receive a control panel, the plurality of dampers and the water pump being mounted to the base, wherein the control panel is disposed closer to the driver than to the door, in combination with all other recited features defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 3-16 and 21) are in condition for allowance.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pub. 2009/0205378 to Helgesen
US Pub. 2009/0205690 to Gault et al.
US Pat. 8,828,148 to Poyner et al.
US Pub. 2005/0155394 to Brauchle
US Pub. 2013/0145799 to Lee et al.
	US Pub. 2005/0217323 to Lee et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
18.	Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19,
The closest prior art references Hwang (US Pub. 2012/0090362) and Kawaguchi (US 2011/0107798) do not teach or suggest the specifically claimed configuration of the display harness, driver harness, and main harness as defined by claim 19 wherein the driver harness and the display harness are coupled to each other a position closer to the first coupling portion or the second coupling portion than to the third coupling portion.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the display harness, driver harness, and main harness configuration defined by claim 19.  For at least the above reasons, claim 19 contains allowable subject matter.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711